Exhibit 10.5

 

FIRST AMENDMENT TO THE AMENDED AND RESTATED TWO RIVER COMMUNITY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE
RETIREMENT AGREEMENT (this “Amendment”) is made as of August 8, 2019 by and
between Two River Community Bank (“TRCB” or “Employer”), a banking corporation
organized under the laws of the State of New Jersey, with its principal office
at 766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724; and William D. Moss
(“Executive”), whose business address is 766 Shrewsbury Avenue, Tinton Falls,
New Jersey 07724.

 

WHEREAS, TRCB and Executive executed an Amended and Restated Supplemental
Executive Retirement Agreement (the “Agreement”) dated July 1, 2013; and

 

WHEREAS, Pursuant to Section 8.1 of the Agreement TRCB has reserved to itself
the right to amend the Agreement from time to time; and

 

WHEREAS, TRCB wishes to amend the Agreement to revise the definition of Cause.

 

NOW THEREFORE, the Bank determines as follows:

 

Section 5.1 of the Agreement is amended and replaced as follows:

 

5.1

Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Participant shall forfeit any right to a benefit under this
Agreement if, at any time prior to a Change in Control, the Bank terminates the
Participant's service for Cause. Termination of the Participant's service for
"Cause" shall mean any of the following acts or circumstances: gross negligence
or gross neglect of duties to TRCB; conviction of a felony or of a gross
misdemeanor involving moral turpitude in connection with the executive’s
employment with TRCB; or fraud, disloyalty, dishonesty or willful violation of
any law or significant TRCB policy committed in connection with the executive's
employment and resulting in a material adverse effect on TRCB.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Bank and the Executive hereby execute this Amendment.

 

EXECUTIVE:

 

 

/s/ William D. Moss                

William D. Moss           

TWO RIVER COMMUNITY BANK

 

 

By: /s/ A. Richard Abrahamian          

        A. Richard Abrahamian 

                            

                   